Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-18, 21-27, 36-37, and 39-58 are pending. Claims 1, 6, 16, 25 are independent.  Claims are amended. 
This Application was published as U.S. 2021/0407513.
Apparent priority 29 June 2020.
Claim 1:   Dependents: 2-15:                 
Claim 25: Dependents: 49-58
Claim 6:    Dependents: 36-37, 39-48
Claim 16:  Dependents: 17-18, 21-24, 26-27

Applicant’s amendments and arguments are considered but are either unpersuasive or moot in view of the new grounds of rejection.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/03/2022 has been entered.
Response to Arguments
A combination of Conliffe and Wexler is maintained.  
Wexler, however, is a single reference 103 for the independents and most of the dependents and its various embodiments (171-page reference) teaches all of the aspects claimed except for the off-axis projection and possibly the word by word presentation.  Wexler teaches microphones oriented in various directions (Figures 4D, 4F, and 4G) on the device which when worn on an eye glass (Figure 3A) point to front or back and side of the head of the wearer.  Wexler teaches differential treatment of sounds from different directions (First and Second Sounds of the Claim) in Figure 18 where the front mic picks up the speech of the “individual 1810” or Figures 24 and 47B where some of the sound is coming from back and behind and may be environmental noise or the voice of another speaker ([0263] and [0586]-[0587]).  This means that either the First sound or the Second sound can be provided to the user.  Wexler teaches providing the desired speech to the ear, (Figure 25, 2570) or display of the text of the speech on a display ([0263], [0406], and [0511).  Wexler was also originally cited for teaching that the “keyword” (i.e. name of the user) when heard in the speech of another individual indicates that the speech is intended for the user and is thus provided to the user ([0506]).  
Wexler teaches all of the aspects that are claimed in its various embodiments and the combination of its various embodiments teaches the independent Claims and all but two types of the dependent Claims.
Applicant’s arguments are directed to the location of microphones (first microphone collecting sounds from the front and second microphone from the sides and rear) and are not persuasive.
Applicant argues:

    PNG
    media_image1.png
    57
    627
    media_image1.png
    Greyscale

…

    PNG
    media_image2.png
    301
    644
    media_image2.png
    Greyscale

Response 14-15.
In Reply, this argument is not persuasive in view of the use of the word “configured” and the use of the “sides and back” together.
This is why: Figures 3, 4, and 5 of the instant Application show 3 arrangement of microphones.  Figure 3 includes a “multi-directional microphone 308” in the front and two “Rear/side microphones 318.”

    PNG
    media_image3.png
    596
    713
    media_image3.png
    Greyscale

This Figure is decidedly different from the Figure of Conliffe where the “microphones 106” are located on the two sides and toward the front of the eye glasses:

    PNG
    media_image4.png
    363
    473
    media_image4.png
    Greyscale

However, the Claim does not say “a first microphone, located on a front end of the apparatus facing the a front side of the wearer, configured to collect first sounds emanating from the front of a head of a wearer of the head-wearable apparatus;” or “a second microphone, located on a side and toward a back end of the apparatus and of the wearer,  configured to collect second sounds emanating from the sides and rear of the head of the wearer.”  Applicant is arguing the “LOCATION” of the microphones but the “LOCATION” is not claimed.
The Claim refers to “configured to collect … sounds emanating from” a particular direction.  A directional microphone does that irrespective of its LOCATION.  Particularly, the language of the “a second microphone configured to collect second sounds emanating from the sides and rear of the head of the wearer” does not indicate LOCATION because it is not clear whether the microphones are on the sides, at the rear, or on the sides and toward a rear of the apparatus as shown in the drawing.
	Therefore, the two microphones 106 are “configured” to capture the sound from any direction they are adjusted for.  If not taught, at the least it is suggested by Conliffe that one microphone is “configured” to capture the front side and the other to capture the side and back.

	Applicant’s arguments regarding a “single” microphone are more persuasive but suffer from the same “sides and rear” defect.  The microphone shown in Figure 3 of the instant Application is a “single” microphone but a “multidirectional microphone 308.”  A single microphone cannot follow the gaze tracker and a multidirectional microphone is not claimed.  These point to the harder questions of 112(a), written description and enablement which can be avoided by a reference with Locations of its microphones conforming to the Locations shown in Figure 3 of the instant Application.  Additionally, the limitation states:  “a second microphone configured to collect second sounds emanating from the sides and rear,” which contradicts the “single” microphone argument of the Applicant: is the same single microphone on both sides?  Short of it, the language needs to be more precise and even then the embodiment as “shown and described,” and not merely as claimed, is taught or suggested by the references.
	Wexler is very comprehensive and teaches the claimed aspect as well as “directional microphones” as provided in the cited portions below.

The secondary reference, Wexler, teaches the various Locations for the microphones:
[0131] An example of wearable apparatus 110 incorporated with glasses 130 according to some embodiments (as discussed in connection with FIG. 1A) is shown in greater detail in FIG. 3A. … In some embodiments, when apparatus 110 attaches to glasses 130, image sensor 220 acquires a set aiming direction without the need for directional calibration. The set aiming direction of image sensor 220 may substantially coincide with the field-of-view of user 100. For example, a camera associated with image sensor 220 may be installed within apparatus 110 in a predetermined angle in a position facing slightly downwards (e.g., 5-15 degrees from the horizon). Accordingly, the set aiming direction of image sensor 220 may substantially match the field-of-view of user 100.

[0132] FIG. 3B is an exploded view of the components of the embodiment discussed regarding FIG. 3A. Attaching apparatus 110 to glasses 130 may take place in the following way. Initially, a support 310 may be mounted on glasses 130 using a screw 320, in the side of support 310. Then, apparatus 110 may be clipped on support 310 such that it is aligned with the field-of-view of user 100. … Support 310 may be mounted on any kind of glasses (e.g., eyeglasses, sunglasses, 3D glasses, safety glasses, etc.) using screws, bolts, snaps, or any fastening means used in the art.


    PNG
    media_image5.png
    383
    670
    media_image5.png
    Greyscale

[0141] Various views of apparatus 110 are illustrated in FIGS. 4E through 4K. … FIG. 4F shows F-view of apparatus 110, including sensor 220 and one or more microphones 443. In some embodiments, apparatus 110 may include several microphones 443 facing outwards, wherein microphones 443 are configured to obtain environmental sounds and sounds of various speakers communicating with user 100. FIG. 4G shows R-view of apparatus 110. In some embodiments, microphone 444 may be positioned at the rear side of apparatus 110, as shown in FIG. 4G. Microphone 444 may be used to detect an audio signal from user 100. It should be noted, that apparatus 110 may have microphones placed at any side (e.g., a front side, a rear side, a left side, a right side, a top side, or a bottom side) of apparatus 110. In various embodiments, some microphones may be at a first side (e.g., microphones 443 may be at the front of apparatus 110) and other microphones may be at a second side (e.g., microphone 444 may be at the back side of apparatus 110). 

    PNG
    media_image6.png
    820
    288
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    794
    358
    media_image7.png
    Greyscale


Wexler teaches directional microphones also like the one shown in Figure 3 of the instant Application:
[0204] Apparatus 110 may further comprise one or more microphones 1720 for capturing sounds from the environment of user 100. Microphone 1720 may also be configured to determine a directionality of sounds in the environment of user 100. For example, microphone 1720 may comprise one or more directional microphones, which may be more sensitive to picking up sounds in certain directions. For example, microphone 1720 may comprise a unidirectional microphone, designed to pick up sound from a single direction or small range of directions. Microphone 1720 may also comprise a cardioid microphone, which may be sensitive to sounds from the front and sides, Microphone 1720 may also include a microphone array, which may comprise additional microphones, such as microphone 1721 on the front of apparatus 110, or microphone 1722, placed on the side of apparatus 110. In some embodiments, microphone 1720 may be a multi-port microphone for capturing multiple audio signals. The microphones shown in FIG. 17B are by way of example only, and any suitable number, configuration, or location of microphones may be utilized. Processor 210 may be configured to distinguish sounds within the environment of user 100 and determine an approximate directionality of each sound. For example, using an array of microphones 1720, processor 210 may compare the relative timing or amplitude of an individual sound among the microphones 1720 to determine a directionality relative to apparatus 100.

Independent Claims are amended to bring a closer parallel among the Claims and this helps expedite prosecution as opposed to independent each having a different scope.  
As is Claims 1 and 25 have similar scope.
Claims 6 and 16 have similar scope.
The difference between the two groups is in the last limitation where the final speech is provided by audio or by display.

Claim 1
1. A head-wearable apparatus comprising: 
a first microphone configured to collect first sounds emanating from the front of a head of a wearer of the head-wearable apparatus; 
a display panel visible to the wearer; 
a gaze tracker configured to determine a direction of a gaze of the wearer of the head-wearable apparatus; 
a second microphone configured to collect second sounds emanating from the sides and rear of the head of the wearer; 
an auditory transducer; and 
a controller configured to: 
extract speech from the first sounds collected by the first microphone from the determined direction, 
present the extracted speech on the display panel, and 
provide, to the auditory transducer, audio representing the second sound collected by the further microphone responsive to the second sound representing a predetermined keyword, 
wherein the auditory transducer renders the further audio. 

Claim 6
6. A head-wearable apparatus comprising: 
a microphone configured to collect first sounds emanating from the front of a head of a wearer of the head-wearable apparatus; 
a display panel visible to the wearer; 
a gaze tracker configured to determine a direction of a gaze of the wearer of the head-wearable apparatus; 
a second microphone configured to collect second sounds emanating from the sides and rear of the head of the wearer; and
a controller configured to: 
extract first speech from the first sounds collected by the first microphone from the determined direction, 
present the extracted first speech on the display panel, and 
responsive to the second sounds representing a predetermined keyword,
extracting second speech from the second sounds collected by the second microphone, and
	presenting the extracted second speech on the display panel.

Claim 16
16. A non-transitory machine-readable storage medium encoded with instructions executable by a hardware processor of a computing component, the machine-readable storage medium comprising instructions to cause the hardware processor to perform a method for a head-wearable apparatus, the method comprising: 
determining a direction of a gaze of a wearer of the head-wearable apparatus; 
collecting first sounds emanating from the determined direction using a first microphone configured to collect the first sounds emanating from the front of a head of a wearer of the head-wearable apparatus; 
extracting first speech from the collected first sounds; 
presenting the extracted first speech on a display panel of the head-wearable apparatus, wherein the display panel is visible to the wearer; and  
collecting second sounds emanating from the sides and rear of the head of the wearer using a second microphone configured to collect the second sounds emanating from the sides and rear of the head of the wearer; 
responsive to the second sounds representing a predetermined keyword, 
extracting second speech from the second sounds collected by the second microphone, and 
presenting the extracted second speech on the display panel.
Claim 25
25. A non-transitory machine-readable storage medium encoded with instructions executable by a hardware processor of a computing component, the machine-readable storage medium comprising instructions to cause the hardware processor to perform a method for a head-wearable apparatus, the method comprising: 
determining a direction of a gaze of a wearer of the head-wearable apparatus; 
collecting first sounds emanating from the determined direction using a first microphone configured to collect the first sounds emanating from the front of a head of a wearer of the head-wearable apparatus; 
extracting first speech from the collected first sounds; 
presenting the extracted first speech on a display panel of the head-wearable apparatus, wherein the display panel is visible to the wearer; and  
collecting second sounds emanating from the sides and rear of the wearer’s head using a second microphone configured to collect the second sounds emanating from the sides and rear of the head of the wearer; 
providing audio representing the second sounds to an auditory transducer of the head-wearable apparatus response to the sounds representing a predetermined keyword, 
wherein the auditory transducer renders the second audio.

Claim Objections
Please canvas the Claims for similar oversights: 

Claim 1 is objected to because of informality that can be addressed as follows:
…
provide, to the auditory transducer, second audio representing the second sound collected by the [[further]] second microphone responsive to the second sound representing a predetermined keyword, wherein the auditory transducer renders the [[further]] second audio.
Amendments not reflected properly throughout the Claim and hence no antecedent basis for “the further microphone” or “the further audio.”

Claim 6 is objected to because of informality that can be addressed as follows:
6. A head-wearable apparatus comprising: 
a first microphone configured to collect first sounds emanating from the front of a head of a wearer of the head-wearable apparatus; 
a display panel visible to the wearer; 
a gaze tracker configured to determine a direction of a gaze of the wearer of the head-wearable apparatus; 
a second microphone configured to collect second sounds emanating from the sides and rear of the head of the wearer; and
a controller configured to: 
extract first speech from the first sounds collected by the first microphone from the determined direction, 
…

Amendments not reflected properly throughout the Claim and hence no antecedent basis for “the first microphone.”  

Claim 25 is objected to because of informality that can be addressed as follows:
…
collecting second sounds emanating from the sides and rear of the [[wearer’s head]] head of the wearer using a second microphone configured to collect the second sounds emanating from the sides and rear of the head of the wearer; 
…
This Claim was amended to change “wearer’s head” to “head of the wearer” but the amendment is not reflected in the above limitation and therefore leaves the phrase without proper antecedent basis.

Proper correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Conliffe (U.S. 20150088500) in view of Wexler (U.S.20220021985).
Regarding Claim 1, Conliffe teaches:
1. A head-wearable apparatus comprising: [Conliffe, Figures 1 and 2 showing a “wearable communication apparatus 100” as eyeglasses.]
a first microphone configured to collect first sounds emanating from the front of a head of a wearer of the head-wearable apparatus; [Conliffe, Figures 1 and 2, “[0022] In some embodiments, frame 102 may include one or more microphones 106….”  The “microphones 106” are shown in Figure 1 to be “located” toward the front of the eyeglasses and “configured” to collect sound from any direction.  See the Response to Arguments above.  “Location” of the microphone is not claimed.]
a display panel visible to the wearer; [Conliffe, Figure 6. “[0027] FIG. 6 depicts an embodiment of the wearable apparatus that shows a display as viewed by the wearer through lens 110A/B….”  “10….. wherein the at least one lens is configured to display visual feedback to the wearer ….”]
a gaze tracker configured to determine a direction of a gaze of the wearer of the head-wearable apparatus; [Conliffe, Figure 2, 202A, b, “[0021] … In some embodiments, infrared cameras 202A and 202B may be configured to track the eye of the wearer of the apparatus. The term "camera" as used herein may refer to its ordinary meaning as well as to any device that may be used to track the movement of an object and/or to provide video with regard to a particular target.”  Figure 8, 802: “[0076] …Process 10 may include tracking (802) an eye of a wearer using a camera associated with a frame, the frame having a processor and a memory associated therewith….”]
a second microphone configured to collect second sounds emanating from the sides and rear of the head of the wearer; [Conliffe, Figure 1, shows two microphones 106 that are on the sides of the eye glasses toward the front.  These microphones can collect sound from any direction.  Figure 3, “Beamformer 302” can get the sound from any direction to which it is steered: “[0031] … A beamformer such as beamformer 302, may be configured to process signals emanating from a microphone array to obtain a combined signal in such a way that signal components coming from a direction different from a predetermined wanted signal direction are suppressed. Microphone arrays, unlike conventional directional microphones, may be electronically steerable which gives them the ability to acquire a high-quality signal or signals from a desired direction or directions while attenuating off-axis noise or interference….”]
an auditory transducer; and [Conliffe, Figures 1 and 2, “speakers 108.”  “[0018] … As shown in FIG. 1 some components may include, but are not limited to, front facing camera 104, at least one microphone 106, one or more speakers 108, transparent lenses 110a and 110b, and rearward facing camera (shown in FIG. 2). …” (auditory transducer is not a term of art; it could be a mic or a speaker; according to the Specification of the instant Application, a speaker is intended.  See [0038] of published Application).]
a controller configured to: [Conliffe, Figures 1 and 2, “[0018] …Frame 102 may include at least one memory and processor onboard that may be configured to communicate with some or all of the components associated with frame 102….”]
extract speech from the first sounds collected by the first microphone from the determined direction, [Conliffe, “[0017] …Some embodiments may include an assistive wearable device that may utilize eye-tracking to direct acoustic beamforming for the purpose of directed speech recognition. ….”  “[0022] …Microphones 106 may be configured to receive speech input signals from one or more individuals and/or alternative input signal sources within the range of apparatus 100….”  Figure 8, 806 and 808, after adjusting the direction of the microphone based on the direction of the eye of the wearer of the glasses, “receiving an audio signal at the … microphone.”]
present the extracted speech on the display panel, and [Conliffe,  Figure 6 shows providing text of close captioned speech to the user.  Figure 8, 810 provides the speech to the wearer using the speakers but the description indicates: “[0026] In some embodiments, the onboard processor may be configured to receive the input signals from microphones 106. The received input signals may be processed and transmitted to speakers 108 for the benefit of the wearer. Additionally and/or alternatively, the onboard processor may convert the received audio signal to text for the wearer to read, thus providing a closed-captioning functionality an example of which is depicted in FIG. 6 discussed below.”]
provide, to the auditory transducer, audio representing the second sound collected by the further microphone responsive to the second sound representing a predetermined keyword, wherein the auditory transducer renders the further audio. [Conliffe, Figure 6, lower right corner shows the “conversation modes”:  “[0058] Referring again to FIG. 6, in some embodiments apparatus 100 may include various conversation modes, which may be selected and/or automatically triggered depending upon the environment. In addition to Normal/Automatic Mode, which is the default setting and which behaves as described above. These different modes may be used to specify the width of the beam as well as the intensity of the filtering and enhancement that may be applied to the audio signal before it is sent to the headphones and speech recognition software. In an Active Mode, a wide a beam as possible may be recorded. This may be particularly useful, for example, during times when it is important for the wearer to hear things around them, such as oncoming cars or police sirens. In a Music Mode, the wearer may be listening to music and the apparatus may operate so that the music is not canceled out via filtering….”]

The last limitation of the Claim says: collect audio from the environment (not the gaze direction) by this “second microphone” and keyword search this audio and present it to the user if keyword is found.  It seems to want to alert the user if someone is calling him from behind.  Published Application [0056]-[0059] discuss the “keyword” feature.
Conliffe steers the microphone array in the direction of the gaze of the user who is wearing the eye glasses and provides the speech of a person whom the user is looking at to the user in audio or as speech-recognized text.  Conliffe also collects environmental audio and presents it to the user so the user does not miss hearing a siren, for example.
Conliffe provides/renders the environmental audio to the user according to the Mode selected by the user.
Conliffe does not teach keyword searching the audio and presenting it responsive to detecting the keyword.
The locations of the microphones on the Conliffe are arguable not on the back/rear.
Wexler teaches and the combination of teachings suggest:
1. A head-wearable apparatus comprising:  [Wexler, Figures 1A, 2, 3A and 3B show that its device 110 can be worn as part of eye glasses 130: “[0117] FIG. 1A illustrates a user 100 wearing an apparatus 110 that is physically connected (or integral) to glasses 130, ….”]
a first microphone configured to collect first sounds emanating from the front of a head of a wearer of the head-wearable apparatus; [Wexler, Figures 18 and 19 show that the audio signal can be conditioned to correspond to the “look direction” of the user.  See Figure 19, 1916.  See Figures 4D, 4F, and 4G for locations of microphones 443 in the front and 444 on the back.  As to a single “first microphone,” “[0141] … In some embodiments, apparatus 110 may include several microphones 443 facing outwards, wherein microphones 443 are configured to obtain environmental sounds and sounds of various speakers communicating with user 100. FIG. 4G shows R-view of apparatus 110. In some embodiments, microphone 444 may be positioned at the rear side of apparatus 110, as shown in FIG. 4G. Microphone 444 may be used to detect an audio signal from user 100. It should be noted, that apparatus 110 may have microphones placed at any side (e.g., a front side, a rear side, a left side, a right side, a top side, or a bottom side) of apparatus 110. In various embodiments, some microphones may be at a first side (e.g., microphones 443 may be at the front of apparatus 110) and other microphones may be at a second side (e.g., microphone 444 may be at the back side of apparatus 110).”]
a display panel visible to the wearer; [Wexler, Figure 1A, “[0117] … Thus, in some embodiments, glasses 130 may function primarily to support apparatus 110, and/or an augmented reality display device or other optical display device….”]
a gaze tracker configured to determine a direction of a gaze of the wearer of the head-wearable apparatus; [ Wexler, Figure 1A and Figures 18-19.  “[0117] … Thus, in some embodiments, glasses 130 may function primarily to support apparatus 110, and/or an augmented reality display device or other optical display device. In some embodiments, apparatus 110 may include an image sensor (not shown in FIG. 1A) for capturing real-time image data of the field-of-view of user 100….”  The “gaze” is taught by “look direction” in Figure 19, 1914: “determine a look direction for a user based on analysis of plurality of images.”]
a second microphone configured to collect second sounds emanating from the sides and rear of the head of the wearer; [Wexler shows in Figure 4G a microphone 444 on the back side of the device 110 and considering that Figure 3A shows the same device 110 clipped on a pair of eye glasses 130, the rear microphone 444 would be facing the “rear of the head of the wearer.”  The combination of teachings of 3A and 4G and [0141] above teach or at the least suggest that the microphone 444 would be pointing toward the back of the head of the wearer and Figure 3A has a device on a side of the glasses 130, thus the “second microphone” is pointed (configured to collect) in the direction of side and rear.]
an auditory transducer; and  [Wexler, “[0310] In some embodiments, the hearing aid system may include an audio amplification circuit configured to selectively amplify an audio signal. The audio amplification circuit may receive inputs from two or more input audio transducers….”]
a controller configured to: [Wexler, Figure 5A, “processor 210.”]
extract speech from the first sounds collected by the first microphone from the determined direction, [Wexler, Figures 18-19 collects audio from the look direction/gaze direction and provides it is to the ear of the user at 1918.]
present the extracted speech on the display panel, and [Wexler teaches speech/voice recognition, storing the text according to different speakers  and also presenting the text on a display to the user.  Figure 39A, 3910: transcribe and store text …:  ‘{0263] … For example, processor 210 may use one or more voice recognition algorithms (e.g., Hidden Markov Models, Dynamic Time Warping, neural networks, or other techniques) to recognize the voice of the individual. Processor 210 may also be configured to recognize the words spoken by individual 2310 using various speech-to-text algorithms….”  “[0511] In some embodiments, processor 3803 may cause the stored text (e.g., at step 3910 or 4006) to be shown on a display. In some embodiments, the display (not shown in FIG. 38A) may be included in the common housing that includes wearable camera 3801 and microphone 3802. In some embodiments, the display may be associated with a paired mobile device paired with system 300. For example, the mobile device may be computing device 120 in FIG. 1A-l D, 2 or 5C. The display may be, for example, display 260 in FIG. 5C.”]
provide, to the auditory transducer, audio representing the second sound collected by the further microphone responsive to the second sound representing a predetermined keyword, [Wexler, Figure 1A where the device is a hearing aid in an eyeglass.  Figure 39B is directed to determining if an individual is speaking to the user.  Similarly, Figures 40A and 40B receive the voice of a person in the vicinity and determine if this voice is directed to the user of the device:  4012: “Is second individual’s speech directed to user?” or to a number of other individuals in the sound scene.  One way of determining if the speech that is detected is directed to the user is to see if the name of the addressee is detected in the speech.  This name teaches the “predetermined keyword” of the Claim.   “[0495] At step 3916, processor 3803 may determine whether the speech associated with the voice of the first individual is directed toward user 100…. For another example, processor 3803 may determine the look direction of the first individual based on the user's name included in the speech of the first individual.”  “[0506] At step 4016, processor 3803 may determine whether the speech associated with the voice of the second individual is directed toward the first individual. …. In some embodiments, processor 3803 may determine whether the speech associated with the voice of the second individual is directed toward the first individual based on detection of a name associated with the first individual in the speech of the second individual.”] [AS FOR THE LANGUAGE OF “SECOND SOUND” which must be from the second microphone that is a “side and rear” microphone: note Figures 24 and 47B where the sound 2423 or 4722 is from side and rear and is taught to be from a “sound emanating object 4711” that can be a person: “[0586] In some embodiments, selective conditioning may include attenuation or suppressing one or more audio signals not associated with sound emanating object 4710, such as sounds 4721 and 4722, which may emanate from other objects within the environment (e.g., sound emanating object 4711), or may be background noise. ….”  “[0587] Where more than one sound emanating object is detected, hearing aid system 4700 may selectively condition sounds associated with the sound emanating objects relative to each other. For example, the at least one sound emanating object may include a first sound emanating object (e.g., sound emanating object 4710) and a second sound emanating object (e.g., sound emanating object 4711). Selective conditioning may include attenuating a first audio signal associated with the first sound emanating object; and amplifying a second audio signal associated with the second sound emanating object. …. Where the sound emanating objects are individuals …. Various other forms of selective conditioning may also be performed to improve the presentation of the audio signal to user 100.”  “[0263] … Sound 2423 may represent additional voices and/or background noise within environment 2400. Processor 210 may be configured to analyze sounds 2421, 2422, and 2423 to separate and identify audio signals associated with voices. For example, processor 210 may use one or more speech or voice activity detection (VAD) algorithms and/or the voice separation techniques described above. When there are multiple voices detected in the environment, processor 210 may isolate audio signals associated with each voice….”]
wherein the auditory transducer renders the further audio. [Wexler, Figure 46A, 4614.  Figure 52, “5260: cause transmission of … audio signal to a hrearing interface device … to an ear of the user.”  Wexler in Figure 40B, 4014 teaches storing an indication that the speech is directed to the user.  But it also adds in Figure 45 and 46A that an “electroacoustic transducer” can provide the conditioned audio signal to the user.   “[0557] After selective conditioning of audio signals associated with the sound-emanating object, the hearing aid system may provide the conditioned audio signals to user 100 (step 4614). The conditioned audio signals may be provided to user 100 using electroacoustic transducer 4502 of hearing interface device 4406….”]

    PNG
    media_image8.png
    504
    579
    media_image8.png
    Greyscale
  
    PNG
    media_image9.png
    510
    594
    media_image9.png
    Greyscale

Conliffe and Wexler pertain to weareable devices that are worn on the eye (eye glasses) and used as hearing aid and it would have been obvious to use the name/keyword detection of Wexler that is used as an added method of determining if the speech is directed at the user and therefore providing the content to him with the system of Conliffe that uses eye tracking/gaze detection (also taught by Wexler as an alternative to name detection) or setting of modes in order to account for sounds that come from directions other than that gazed at by the user and possibly from behind and where both references acknowledge that some background noises are important and should not be filtered out.  This combination falls under combining prior art elements according to known methods to yield predictable results or simple substitution of one known element for another to obtain predictable results. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.  (Wexler:  “[0543] Users of hearing aids systems typically find it intrusive when irrelevant background noises are amplified. Some existing hearing aids systems filter out low-frequency sounds to reduce background noises. This solution eliminates some of the background noises, but it provides a partial solution as it may eliminate important parts of speech sounds or other sounds in the environment of user 100. Other existing hearing aids systems use directional microphones to reduce the sounds from beside and behind the user. This solution provides a better signal-to-noise ratio in certain specific scenarios, but it also provides a partial solution, as some background noises are important and should not be eliminated. The disclosed hearing aid system may include a wearable device (e.g., apparatus 110) that causes selective conditioning of audio signals generated by a sound-emanating object in the environment of the user, and a hearing interface device (e.g., hearing interface device 1710) to provide selectively modified sounds to an ear of user 100. The disclosed hearing aid system may use image data to determine if the background noises are important and cause selective conditioning accordingly. For example, the hearing aid system may amplify background noises determined to be important and attenuate background noises determined not to be important.”)

    PNG
    media_image10.png
    799
    369
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    365
    425
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    796
    551
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    507
    794
    media_image13.png
    Greyscale


Regarding Claim 2, Conliffe teaches:
2. The head-wearable apparatus of claim 1, wherein the controller is further configured to present the extracted speech as text on the display panel. [Conliffe, Figure 6, “David: So, that all I was saying.”  Presenting the close-captioned speech on the display of the eyewear.  See also:  “[0017] … embodiments may include an assistive wearable device that may utilize eye-tracking to direct acoustic beamforming for the purpose of directed speech recognition….”]  “[0029] … Accordingly, apparatus 100 may use speech recognition to intelligently categorize elements of the conversation….”]
(Wexler: “[0511] In some embodiments, processor 3803 may cause the stored text (e.g., at step 3910 or 4006) to be shown on a display. …”  See also [0406] and “[0263] …. For example, if user 100 is on a video call, apparatus 110 may receive an audio signal representing a voice of user 2310 from display device 2301 or another auxiliary device.”)

Regarding Claim 3, Conliffe teaches:
3. The head-wearable apparatus of claim 2, wherein the controller is further configured to present the text on the display panel as multiple words concurrently. [Conliffe, Figure 6, “David: So, that all I was saying.” ]

Regarding Claim 7, Conliffe teaches:
7. The head-wearable apparatus of claim 1, wherein the display panel is one of: transparent; and occluded. [Conliffe teaches the use of transparent or partially transparent lenses as its display.  “transparent lenses 110a and 110b,”  [0018].  “20…. displaying visual feedback to the wearer at the at least one lens,…”  “3…. at least one lens configured to receive the text results from the processor and to provide the text to the wearer.”  “[0027] FIG. 6 depicts an embodiment of the wearable apparatus that shows a display as viewed by the wearer through lens 110A/B. As discussed above, lenses 110A/B may be configured to receive the text results from the processor and to provide the text to the wearer via a display visible to the wearer. Lenses 110A/B may include transparent or partially transparent screens that allow the user to view their surroundings while also providing the closed-captioning feedback shown in FIG. 6. In some embodiments, lenses 110A/B may be configured to display various types of visual feedback to the wearer, for example, via the display shown in FIG. 6. The visual feedback may include, but is not limited to, beam shape, beam direction, and the identification of the non-wearer of the apparatus.”]

Regarding Claim 8, Conliffe teaches and therefore suggests:
8. The head-wearable apparatus of claim 1, wherein the first microphone is a directional microphone. [Conliffe teaches that it uses the signal processing technique of “beamforming” on signals from a “microphone array” that it finds superior to the use of “directional microphones”:  “[0031] … Microphone arrays, unlike conventional directional microphones, may be electronically steerable which gives them the ability to acquire a high-quality signal or signals from a desired direction or directions while attenuating off-axis noise or interference….”  By this teaching that “directional microphone” is an inferior option, Conliffe suggests that directional microphones can be used in lieu of mic array.] 
(Wexler expressly teaches:  “[0204] Apparatus 110 may further comprise one or more microphones 1720 for capturing sounds from the environment of user 100. Microphone 1720 may also be configured to determine a directionality of sounds in the environment of user 100. For example, microphone 1720 may comprise one or more directional microphones, which may be more sensitive to picking up sounds in certain directions….”   Wexler also teaches its microphones can be directional microphones.  “[0527] … Consistent with the present disclosure, the wearable microphone may include one or more directional microphones, a microphone array, a multi-port microphone, or various other types of microphones. The processing device may be configured to determine a directionality of sounds in the environment of user 100….”)

Regarding Claim 9, Conliffe teaches: 
9. The head-wearable apparatus of claim 1, wherein the first microphone comprises an array of microphone elements. [Conliffe uses “mic arrays”:  “[0031] The term "Beamforming", as used herein, may generally refer to a signal processing technique used in sensor arrays for directional signal transmission or reception. Beamforming methods may be used for background noise reduction in a variety of different applications. A beamformer such as beamformer 302, may be configured to process signals emanating from a microphone array to obtain a combined signal in such a way that signal components coming from a direction different from a predetermined wanted signal direction are suppressed….”]
(Wexler: “[0527] … Consistent with the present disclosure, the wearable microphone may include one or more directional microphones, a microphone array, a multi-port microphone, or various other types of microphones. The processing device may be configured to determine a directionality of sounds in the environment of user 100….”)

Regarding Claim 10, Conliffe teaches: 
10. The head-wearable apparatus of claim 1,
wherein the controller is further configured to provide, to the auditory transducer, audio representing the first sounds collected by the first microphone from the determined direction, wherein the auditory transducer renders the audio representing the first sounds collected by the first microphone from the determined direction. [Conliffe teaches that the sound “isolated” from the direction of the eye/gaze is provided to the wearer of the device.  Figure 8, 810.  “[0076] … Process 10 may further include adjusting (806) a direction of the microphone, based upon the directional instruction, receiving (808) an audio signal at the at least one microphone, and providing (810) the audio signal to the wearer using a speaker associated with the frame.”   (Note 112(b) rejection: Examiner is going to interpret this as the sound from the direction of the gaze for the purpose of applying art.)] 
(Wexler: Figures 18-19, sound only from the direction of a particular speaker is provided to the user.  Wexler is very strong in this respect and has several drawings on this subject of providing the speech of a particular person to the user.)

Regarding Claim 11, Conliffe teaches: 
11. The head-wearable apparatus of claim 10, further comprising: a hearing aid system comprising the auditory transducer. [Conliffe teaches that its embodiments are used as hearing aids, “[0017] … In this way, embodiments of the present disclosure may allow deaf or hard of hearing people to communicate more easily than existing hearing aids.”  See also Background [0002] which is one paragraph only and noting the shortcomings of hearing aids.]
(Wexler: Figure 44A, “[0543] Users of hearing aids systems typically find it intrusive when irrelevant background noises are amplified. …The disclosed hearing aid system may include a wearable device (e.g., apparatus 110) that causes selective conditioning of audio signals generated by a sound-emanating object in the environment of the user, and a hearing interface device (e.g., hearing interface device 1710) to provide selectively modified sounds to an ear of user 100.….”)

Regarding Claim 12, Conliffe teaches: 
12. The head-wearable apparatus of claim 1, 
wherein the controller is further configured to provide, to the auditory transducer, audio representing the extracted first and/or second speech, wherein the auditory transducer renders the audio. [Conliffe, Figure 8, 810 providing the audio signal to the wearer of the glasses.  Figure 6 showing that the speech of a particular speaker is being provided to the user Figure 3 showing the “postfiler 304” and “adaptive blocking matrix 306.”  “[0058] …These different modes may be used to specify the width of the beam as well as the intensity of the filtering and enhancement that may be applied to the audio signal before it is sent to the headphones and speech recognition software....”]
(Wexler: Figures 18-19, sound only from the direction of a particular speaker is provided to the user.  Wexler is very strong in this respect and has several drawings on this subject of providing the speech of a particular person to the user and hence the speech from a particular microphone.)

Regarding Claim 13, Conliffe teaches: 
13. The head-wearable apparatus of claim 12, wherein the auditory transducer comprises at least one of: a loudspeaker; an ear speaker; and a bone conduction auditory system. [Conliffe, Figure 1, speakers 108: “[0024] …Speakers 108 may be included within a headphone that may be in communication with the processor. Any suitable speaker may be used without departing from the scope of the present disclosure, including, but not limited to, the ear-bud speakers depicted in FIG. 1. In some embodiments, speakers 108 may be connected with frame 102 using any suitable approach, for example, using an audio jack, hardwired, and/or other connection.”] 
(Wexler, “276. … wherein the electroacoustic transducer includes a bone conduction microphone.”  This is in addition to the earbud for the hearing aid.)

Regarding Claim 14, Conliffe teaches: 
14. The head-wearable apparatus of claim 1, wherein the head-wearable apparatus is a pair of eyeglasses. [Conliffe, Figures 1 and 2 showing the eye glasses worn by a user.]
(Wexler, Figure 1A.)

Regarding Claim 15, Conliffe does not teach the use of its glasses a part of VR headset.
Wexler teaches: 
15. The head-wearable apparatus of claim 1, wherein the head-wearable apparatus is an extended reality headset. [Wexler, “[0117] FIG. 1A illustrates a user 100 wearing an apparatus 110 that is physically connected (or integral) to glasses 130, consistent with the disclosed embodiments. Glasses 130 may be prescription glasses, magnifying glasses, non-prescription glasses, safety glasses, sunglasses, etc. Additionally, in some embodiments, glasses 130 may include parts of a frame and earpieces, nosepieces, etc., and one or no lenses. Thus, in some embodiments, glasses 130 may function primarily to support apparatus 110, and/or an augmented reality display device or other optical display device. ….”  “[0118] … In some embodiments, computing device 120 may be included in an augmented reality display device or optical head mounted display provided integrally or mounted to glasses 130…”]
Rationale for combination as provided for Claim 1.  AR is another use of the device described by Conliffe and it would have been obvious combine the functionalities of the two references to arrive at the limitation of the Claim.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Conliffe and Wexler in view of Basson (U.S. 20020161582).
Regarding Claim 4, Conliffe teaches showing the text of the speech of the target speaker on the lens displays of the eye glasses.  (Figure 6).  The speaker can say a single word and that scenario teaches Claim 4.
Wexler teaches display of text of the speech to user after speech recognition on the voice.  “[0406] In various embodiments, the selectively conditioned audio signal (e.g., voice 3431A or voice 3431B) processed by the hearing aid system as described in process 3400 or process 3470 may be transmitted to an interface device (e.g., an earpiece, headphones, a speaker, a display, a vibrational or tactile device, etc.) for delivering the audio signal to user 100. In various embodiments, the interface device may be part of the hearing aid system. In an example embodiment, the interface device may transmit to user 100 an audio signal (e.g., a signal transmitted to user 100 via an earpiece), a visual signal (e.g., a text written on a screen or a video of a person communicating with user 100 via a silent language), a vibration signal, a tactile signal (e.g., tactile letters used by visually impaired people for reading), an electric signal, and the like. In an example embodiment, the interface device may include a hearing interface device configured to provide sound to an ear of the user. ..”  “[0511] In some embodiments, processor 3803 may cause the stored text (e.g., at step 3910 or 4006) to be shown on a display. …”
Showing as single words naturally occurs if the person said a single word.

Basson teaches: 
4. The head-wearable apparatus of claim 2, wherein the controller is further configured to present the text on the display panel as single words presented in a temporal series. [Basson is directed to alignment of speech and text and display of aligned text to a viewer, for example, for teaching or assisting a deaf person to lip read.  Basson includes showing one word at a time because of its purpose which is showing the user which word corresponds to which picture as opposed to just getting across the entire intent of the speaker.  See Figure 1 showing “I Love New York” one word per one corresponding image.  See Figure 3 showing the time/temporal alignment of the images with words.  “[0015] …By coordinating the images representing a words(s) in the utterance with corresponding decoded speech, a hearing-impaired person or other user can quickly and easily ascertain the relationship between the images and the decoded speech text. Thus, the invention has wide application, for example, for enhancing the accuracy of the ASR system by enabling the user to compare and verify the decoded speech text with the images corresponding to the recognized text, or to assist the user in developing lip reading and/or sign language skills.” “[0024] Each image animation is preferably displayed in close relative proximity to its corresponding decoded speech text, either in a separate text window 114 or in the same window as the image animation. In this manner, a user can easily ascertain the relationship between the images of facial movements and the decoded speech text associated with a particular utterance or portion thereof….”  “[0025] By way of example only, FIG. 1 shows a display 108 including three separate image windows 116, 118 and 120 for displaying animated images of facial movements corresponding to an utterance "I love New York," along with a text window 114 below the image windows for displaying the corresponding decoded textual speech of the utterance. Display window 116 corresponds to the word "I," window 118 corresponds to the word "love" and window 120 corresponds to the words "New York."…”]
Conliffe/Wexler and Basson are related to speech recognition and display of recognized speech to a viewer.  It would have been obvious to combine the word by word display of Basson which is used for teaching (note also the various sing-along applications) with the system of combination to allow explicitly for a word by word display of the recognized speech.  This combination falls under combining prior art elements according to known methods to yield predictable results or simple substitution of one known element for another to obtain predictable results. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 5, Conliffe does not teach showing hand signs.
Wexler does not discuss this scenario in particular.
Basson teaches: 
5. The head-wearable apparatus of claim 1, wherein the controller is further configured to present the extracted speech as hand signs on the display panel. [Basson is directed to alignment of speech and text and display of aligned text to a viewer.  Basson includes a visual feature extractor that can extract “hand movements of a sign language interpreter” and aligns them with the words of speech.  Basson teaches that hand signs can be aligned with speech and be displayed in addition to speech.  See Figure 4 showing the alignment of hand signs with the words of “I Love New York.”  “[0006] In accordance with one aspect of the invention, a visual feature extractor captures and processes images of body movements (e.g., lip movements of a speaker or hand movements of a sign language interpreter) representing a given utterance. The visual feature extractor comprises a visual detector, for capturing the images of body movements, and an image preparator coupled to the visual detector. The image preparator processes the images from the visual detector and synchronizes the images with decoded speech from the ASR system. Using time information from the ASR system relating to starting and ending time intervals of a particular decoded word(s), the image preparator groups or separates the images into one or more image segments comprising a time sequence of images corresponding to each decoded word in the utterance.”   “[0038] …By way of example only, the text, "I love New York," is displayed in text window 114 below image windows 116, 118, 120, with each image window displaying sign language hand movements for its corresponding word(s) (e.g., text window 114 displays the word "I", while the corresponding image window 116 displays hand movements presenting the word "I" in sign language). In accordance with the principals set forth herein, the present invention contemplates that the method thus described may be employed for teaching sign language.”]
Conliffe/Wexler and Basson are related to speech recognition and display of recognized speech to a viewer.  It would have been obvious to combine the hand sign display of Basson which is used for teaching with the system of combination to allow for teaching of sign language along with the display of the recognized speech.  This combination falls under combining prior art elements according to known methods to yield predictable results or simple substitution of one known element for another to obtain predictable results. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 25, 49-50, 53, and 55-58 are rejected under 35 U.S.C. 103 as being unpatentable over Conliffe in view of Wexler.
Claim 25 is a CRM Claim with limitations similar to the limitations of apparatus Claim 1 and is rejected under similar rationale.  Additionally:
Regarding Claim 25, Conliffe teaches: 
25. A non-transitory machine-readable storage medium encoded with instructions executable by a hardware processor of a computing component, the machine-readable storage medium comprising instructions to cause the hardware processor to perform a method for a head-wearable apparatus, the method comprising: [Conliffe, “[0079] … Furthermore, the present disclosure may take the form of a computer program product on a computer-usable storage medium having computer-usable program code embodied in the medium.”]
determining a direction of a gaze of a wearer of the head-wearable apparatus; 
collecting first sounds emanating from the determined direction using a first microphone configured to collect the first sounds emanating from the front of a head of a wearer of the head-wearable apparatus; 
extracting first speech from the collected first sounds; 
presenting the extracted first speech on a display panel of the head-wearable apparatus, wherein the display panel is visible to the wearer; and  
collecting second sounds emanating from the sides and rear of the wearer’s head using a second microphone configured to collect the second sounds emanating from the sides and rear of the head of the wearer; 
providing audio representing the second sounds to an auditory transducer of the head-wearable apparatus response to the sounds representing a predetermined keyword, wherein the auditory transducer renders the second audio.

Claim 49 has limitations similar to the limitations of method Claim 2 which are rejected under similar rationale.
Claim 50 has limitations similar to the limitations of method Claim 3 which are rejected under similar rationale.
Claim 53 has limitations similar to the limitations of method Claim 7 which are rejected under similar rationale.

Regarding Claim 55, Conliffe teaches: 
55. The non-transitory machine-readable storage medium of claim 25, the method further comprising: providing audio representing the collected first sounds to an auditory transducer of the head-wearable apparatus, wherein the auditory transducer renders the audio. [Conliffe, Figure 8, 810, [0076] …Process 10 may further include adjusting (806) a direction of the microphone, based upon the directional instruction, receiving (808) an audio signal at the at least one microphone, and providing (810) the audio signal to the wearer using a speaker associated with the frame.”  Figure 1, “speakers 108” teach the “audio transducer.”  This audio could be speech of a particular speaker like David in Figure 6 or music or sounds of sirens or police cars.  See [0058].]  (Claim 55 has limitations similar to the limitations of method Claim 23.)
(Wexler: teaches that audio signal whether from the front (and hence front mic) like Figure 18 or from back and side such as Figure 47B can be selectively enhanced and presented to the user.  Thus, either or both First and Second sounds can be selected separately and presented either on a display in text or as audio into the ear.)

Regarding Claim 56, Conliffe teaches: 
56. The non-transitory machine-readable storage medium of claim 25, the method further comprising: providing audio representing the extracted first and/or second speech to an auditory transducer of the head-wearable apparatus, wherein the auditory transducer renders the audio.  [ See Figures 6, 8, [0076] and [0058] and rejection of Claim 23.  The audio provided to the user via the speakers 108 (Figure 1) could be speech or other sounds determined by the user.  See the “conversation modes” shown in Figure 6 for focusing on certain sounds or speech or speaking person.] (Claim 56 has limitations similar to the limitations of method Claim 24.)
Claim 57 has limitations similar to the limitations of method Claim 14 which are rejected under similar rationale.
Claim 58 has limitations similar to the limitations of method Claim 15 which are rejected under similar rationale.

Claims 51 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Conliffe and Wexler in view of Basson. 
Claim 51 has limitations similar to the limitations of method Claim 4 which are rejected under similar rationale.
Claim 54 has limitations similar to the limitations of method Claim 5 which are rejected under similar rationale.

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Conliffe and Wexler in view of Sulai (U.S. 20210080763). 
Regarding Claim 52, Conliffe does not teach the use of an “off-axis projector” or that the display is a “transflective diffuser.”  It leaves out the implementation details of the display lens or the method of projection onto it.
Neither does Wexler.
Sulai teaches:
52. The non-transitory machine-readable storage medium of claim 25, the method further comprising:
projecting the text onto the display panel using an off-axis projector;[Sulai, Figure 1 showing that the device of Sulai is an eyeglass like the device of Conliffe. Figures 12A and 12b:  “[0198] As shown in FIGS. 12A and 12B, diffusive display 1214 has an optical axis 1216 (e.g., a central axis) along a normal direction (e.g., the y-axis) to surface 1214-1 that intersects a middle (e.g., center) of diffusive display 1214. In some embodiments, as shown, projector 1210 is disposed at position that is offset from the middle of diffusive display 1214 (e.g., the optical axis 1216 does not intersect with projector 1210, an off-axis position relative to the optical axis 1216 of diffusive display 1214 in one or more directions). As shown in FIG. 12B, projector 1210 may be located to the left or the right of diffusive display 1214, and/or above or below diffusive display 1214.”  “[0242] In some embodiments, (step 2110-A) the one or more projectors are disposed at an off-axis position relative to an optical axis of the display, and the one or more projectors are located less than 2 inches from the display.”]
wherein the display panel is a transflective diffuser. [Sulai is directed to a “DISPLAY DEVICE WITH SWITCHABLE DIFFUSIVE DISPLAY AND SEE-THROUGH LENS ASSEMBLY.”  This means that the display is a “transflective diffuser” because it is both transparent and reflective at the same time and also has a light diffusive property:  “A display device includes a display having optically anisotropic molecules disposed between a front surface and a back surface. The display is configurable to either receive image light and diffuse the image light to output diffused image light from the front surface, or to transmit ambient light from the back surface to the front surface. The display device also includes an optical assembly that has a substrate, a reflector, and a beam splitter. The optical assembly is configurable to transmit a portion of the diffused image light at a first optical power via an optical path including reflections at the reflector and at the beam splitter and to transmit a portion of the ambient light output from the front surface of the display at a second optical power without reflection at the reflector. The second optical power is less than the first optical power.”  Abstract.]
Conliffe/Wexler and Sulai pertain to weareable devices that are worn on the eye (eye glasses) and it would have been obvious to use the particular material and method of Sulai which is used for projecting an image on eye glasses of a user who needs to use them both for seeing through (transmissive) and as a display panel (reflective) in the device of the combination which does not specify the details of implementation.  This combination falls under combining prior art elements according to known methods to yield predictable results or simple substitution of one known element for another to obtain predictable results. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396. (See Sulai: “[0072] FIG. 1 illustrates a perspective view of display device 100 in accordance with some embodiments. In some embodiments, display device 100 is configured to be worn on a head of a user (e.g., by having the form of spectacles or eyeglasses, as shown in FIG. 1, or to be included as part of a helmet that is to be worn by the user). When display device 100 is configured to be worn on a head of a user, display device 100 is called a head-mounted display. Alternatively, display device 100 is configured for placement in proximity of an eye or eyes of the user at a fixed location, without being head-mounted (e.g., display device 100 is mounted in a vehicle, such as a car or an airplane, for placement in front of an eye or eyes of the user). As shown in FIG. 1, display device 100 includes display 110. Display 110 is configured for presenting visual contents (e.g., augmented reality contents, virtual reality contents, mixed-reality contents, or any combination thereof) to a user.”)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 36-37, and 39-48 are rejected under 35 U.S.C. 103 as being unpatentable over Conliffe in view of Wexler. 
Regarding Claim 6, Conliffe teaches: 
6. A head-wearable apparatus comprising: [Conliffe, “[0018] Referring to FIG. 1, there is shown an embodiment depicting a wearable communication apparatus 100 in accordance with the present disclosure. Apparatus 100 may include a frame 102 having numerous components associated therewith. As shown in FIG. 1 some components may include, but are not limited to, front facing camera 104, at least one microphone 106, one or more speakers 108, transparent lenses 110a and 110b, and rearward facing camera (shown in FIG. 2). Frame 102 may include at least one memory and processor onboard that may be configured to communicate with some or all of the components associated with frame 102. Frame 102 may be constructed out of any suitable material and may be configured to be worn on the head of a user as indicated by FIG. 1.”  “[0021] Referring also to FIG. 2, an embodiment of a wearable apparatus 200 is shown. Wearable apparatus 200 may include any or all of the components discussed with reference to FIG. 1. Additionally and/or alternatively, wearable apparatus 200 may include one or more cameras 202A and 202B (e.g. infrared cameras), which may be associated with frame 102 and in communication with the onboard processor. In some embodiments, infrared cameras 202A and 202B may be configured to track the eye of the wearer of the apparatus. The term "camera" as used herein may refer to its ordinary meaning as well as to any device that may be used to track the movement of an object and/or to provide video with regard to a particular target.”]
a microphone configured to collect first sounds emanating from the front of a head of a wearer of the head-wearable apparatus; [Conliffe, Figure 1, microphones 106 see [0018].]
a display panel visible to the wearer; [Conliffe, Figure 1, “transparent lenses 110a and 110b” are used as the “display panel.”  [0018].]
a gaze tracker configured to determine a direction of a gaze of the wearer of the head-wearable apparatus [Conliffe, Figure 8, 802, “tracking an eye of a wearer …”  “[0021] …In some embodiments, infrared cameras 202A and 202B may be configured to track the eye of the wearer of the apparatus….”   Figure 8, 804 and 806: “adjusting a direction of the microphone, based upon the directional instruction” which is usually coincident with the direction of the eye gaze but can be adjusted by the user.   “[0023] In some embodiments, an identification of the non-wearer of the apparatus may be performed based upon an input from front facing camera 104 and may be based upon the user selecting the non-wearer as the person of interest or the person's whose speech the wearer is interested in focusing upon (e.g. using an eye movement, audible selection, physical button selection, etc.). … In some embodiments, at the wearer's option, a directional instruction may be sent to microphones 106 based upon this identification and selection.”  See also [0058] and [0085].]
a controller configured to: [Conliffe, “Embodiments disclosed herein may include a wearable apparatus including a frame having a memory and processor associated therewith….”  Abstract. [0018] above.]
extract first speech from the first sounds collected by the first microphone from the determined direction, [Conliffe, Figure 8, 808, after focusing the microphones on a particular source of audio (including speech) that audio is received.   “[0030] … As discussed above, the systems of FIGS. 3-5 may employ various beamforming techniques, which may be configured to generate one or more directional instructions that may be received by microphones 106 and may be used to focus upon a particular speaker or source of sound….”  See [0036] and Figure 3 for extracting the “desired speech.”]
present the extracted first speech on the display panel, and [Conliffe, Figure 6, what David said is being presented to the user on the lens of the eye glass.  “[0053] In some embodiments, apparatus 100 may be configured to clarify and enhance the speech signal for the wearer while also improving the accuracy of the speech recognition software running on apparatus 100. Apparatus 100 may provide real time captioning via the displays associated with lenses 110A/B, and may also store audio and/or textual transcriptions of conversations for reference or for querying later.”]
responsive to the second sounds representing a predetermined keyword,
extracting second speech from the second sounds collected by the second microphone, and presenting the extracted second speech on the display panel. [Conliffe teaches display of the text of the speech using the lens of the eye wear for display: “10 … wherein the at least one lens is configured to display visual feedback to the wearer, the visual feedback including at least one of beam shape, beam direction, and an identified non-wearer of the apparatus.”]

Conliff does not teach that “responsive to … keyword” the “second sounds” (or first sounds) are presented to the user.
Wexler was combined for teaching of this feature as provided in the rejection of Claim 1 and under the same rationale.

Claim 36 has limitations similar to the limitations of method Claim 2 which are rejected under similar rationale. 
Claim 37 has limitations similar to the limitations of method Claim 3 which are rejected under similar rationale. 
Claim 39 has limitations similar to the limitations of method Claim 5 which are rejected under similar rationale. 
Claim 40 has limitations similar to the limitations of method Claim 7 which are rejected under similar rationale. 
Claim 41 has limitations similar to the limitations of method Claim 8 which are rejected under similar rationale. 
Claim 42 has limitations similar to the limitations of method Claim 9 which are rejected under similar rationale. 
Claim 43 has limitations similar to the limitations of method Claim 10 which are rejected under similar rationale. 
Claim 44 has limitations similar to the limitations of method Claim 11 which are rejected under similar rationale. 
Claim 45 has limitations similar to the limitations of method Claim 12 which are rejected under similar rationale. 
Claim 46 has limitations similar to the limitations of method Claim 13 which are rejected under similar rationale. 
Claim 47 has limitations similar to the limitations of method Claim 14 which are rejected under similar rationale. 
Claim 48 has limitations similar to the limitations of method Claim 15 which were mapped to Wexler.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-18, 21-24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Conliffe in view of Wexler.
Claim 16 is a CRM Claim with limitations similar to the limitations of apparatus Claim 6 and is rejected under similar rationale.  Additionally:
16. A non-transitory machine-readable storage medium encoded with instructions executable by a hardware processor of a computing component, the machine-readable storage medium comprising instructions to cause the hardware processor to perform a method for a head-wearable apparatus, [Conliffe, “[0079] … Furthermore, the present disclosure may take the form of a computer program product on a computer-usable storage medium having computer-usable program code embodied in the medium.”]
the method comprising: 
determining a direction of a gaze of a wearer of the head-wearable apparatus; 
collecting first sounds emanating from the determined direction using a first microphone configured to collect the first sounds emanating from the front of a head of a wearer of the head-wearable apparatus; 
extracting first speech from the collected first sounds; 
presenting the extracted first speech on a display panel of the head-wearable apparatus, wherein the display panel is visible to the wearer; and  
collecting second sounds emanating from the sides and rear of the head of the wearer using a second microphone configured to collect the second sounds emanating from the sides and rear of the head of the wearer; 
responsive to the second sounds representing a predetermined keyword, 
extracting second speech from the second sounds collected by the second microphone, and 
presenting the extracted second speech on the display panel.

Claim 17 has limitations similar to the limitations of method Claim 2 which are rejected under similar rationale. 
Claim 18 has limitations similar to the limitations of method Claim 3 which are rejected under similar rationale. 

Claim 21 has limitations similar to the limitations of method Claim 7 which are rejected under similar rationale. 
Claim 22 has limitations similar to the limitations of method Claim 39 (or 5) which are rejected under similar rationale.

Regarding Claim 23, Conliffe teaches: 
23. The non-transitory machine-readable storage medium of claim 16, the method further comprising: 
providing audio representing the collected first and/or second sounds to an auditory transducer of the head-wearable apparatus, wherein the auditory transducer renders the audio. [Conliffe, Figure 8, 810, [0076] …Process 10 may further include adjusting (806) a direction of the microphone, based upon the directional instruction, receiving (808) an audio signal at the at least one microphone, and providing (810) the audio signal to the wearer using a speaker associated with the frame.”  Figure 1, “speakers 108” teach the “audio transducer.”  This audio could be speech of a particular speaker like David in Figure 6 or music or sounds of sirens or police cars.  See [0058].]

Regarding Claim 24, Conliffe teaches: 
24. The non-transitory machine-readable storage medium of claim 16, the method further comprising: 
providing audio representing the extracted first and/or second speech to an auditory transducer of the head-wearable apparatus, wherein the auditory transducer renders the audio. [ See Figures 6, 8, [0076] and [0058] and rejection of Claim 23.  The audio provided to the user via the speakers 108 (Figure 1) could be speech or other sounds determined by the user.  See the “conversation modes” shown in Figure 6 for focusing on certain sounds or speech or speaking person.]

Claim 26 has limitations similar to the limitations of method Claim 14 which are rejected under similar rationale. 
Claim 27 has limitations similar to the limitations of method Claim 15 which are rejected under similar rationale. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Vosburgh (U.S. 20050117771):

    PNG
    media_image14.png
    529
    511
    media_image14.png
    Greyscale


[0034] In some embodiments, the helmet 10 can be prepared by selecting desirable locations for the microphones 122, 182 and/or by customizing various features for an individual user. For example, a microphone array structure (such as array 180) can be selected to provide a desired level of acuity, precision, or sensitivity of one or more aspects of natural hearing. For example, one microphone can be provided on the front, back, and each side of the helmet to provide a sound receiver in several directions. Aspects of natural hearing can include sound detection, sound localization, sound classification, sound identification, and sound intelligibility.


Xu (U.S. 11,234,073):

    PNG
    media_image15.png
    240
    379
    media_image15.png
    Greyscale
  
    PNG
    media_image16.png
    701
    541
    media_image16.png
    Greyscale


Yang (U.S. 10,048,724):
(40) There are totally three sets of microphones disposed on the discrete type wearable computer 100. The first microphone is disposed on the near-eye display module 120, the second microphone is disposed on the main board module 110, the third microphone is disposed on the air mouse module 130, and each microphone is able to receive and collect sounds around a user from various acoustic fields or directions. For example, the first microphone collects a sound from a front acoustic field in front of a user, the second microphone collects a sound from a rear acoustic field in the back of a user and the third microphone collects a sound from a side acoustic field or a side acoustic field around a palm of a hand of a user. Thus, it is easy for the computer 100 to perform various advanced digital acoustic processing, such as, a noise cancellation, a noise suppression, an echo cancellation or a beam forming, based on the sound samplings collected from different directions, to enhance the sound quality generated from the computer 100.
Yang, col. 10, lines 30-48.

    PNG
    media_image17.png
    197
    520
    media_image17.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499. The examiner can normally be reached on 9 to 5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Fariba Sirjani/
Primary Examiner, Art Unit 2659